DETAILED ACTION
Election/Restrictions
Applicant's election, with traverse, of claims 1-2, 6-9, and 11 in the “Response to Restriction Requirement” filed on 10/20/2020 is acknowledged and entered by the Examiner. Applicant's cancellation of claims 19-20 in “Claims” filed on 10/20/2020 with the same reply, have been entered by Examiner. 
Applicant’s arguments, in “Applicant Arguments/Remarks Made” with the reply “Response to Election / Restriction Filed” filed on 10/20/2020”, see “Second, although the Examiner alleges a "mutually exclusive" feature between Species I and II even this allegation is factually flawed. Instead, the feature alleged to be exclusive to Species I (and Figs. 8A-8B) is in fact common to both independent claims 1 and 12. Notably, both commonly recite feature (a) "wherein one of a source and a drain of the transistor is electrically connected to the second wiring through the first conductive layer, the second conductive layer, and the third conductive layer," and feature (b) "wherein the second conductive layer comprises a region overlapping with the third wiring." Thus, both sets of claims share these special technical features (among many other common features) and both also share support from the same embodiment of Figs. 8A-8B and associated cross section views, such as Fig. 10. Third, the Examiner has not established that Figs. 8A-8B and 13 are directed to different inventive concepts or embodiments. Notably, alleged Figs. 8A-8B illustrate top views of the pixels (see paragraph [0080]). Meanwhile, Figs. 9-16 (including alleged species II and Fig. 13) illustrate various cross sections of 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This office action considers claims 1-2, 6-9, and 11-18 pending for prosecution.

Reason for Allowances
Claims 1-2, 6-9, and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein one of a source and a drain of the transistor is electrically connected to the second wiring through the first conductive layer, the second conductive layer, and the third conductive layer, wherein the second conductive layer comprises a region overlapping with the third wiring, wherein the first conductive layer, the third conductive layer, and the pixel electrode comprise the same material, wherein the first wiring and the second conductive layer comprise the same material, wherein the first wiring is supplied with a selection signal, and wherein the second wiring and the third wiring are supplied with different signals”, as recited in Claim 1, in combination with the remaining limitations of the claim.		
Claims 2, 6-9, and 11, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 12: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant 
Claims 13-18, are allowed as those inherit the allowable subject matter from claim 12.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Yamazaki; Shunpei et al. (US 20120319106 A1; hereinafter Yamazaki) “SEMICONDUCTOR DEVICE AND MANUFACTURING METHOD THE SAME”.
Lin; Gang-Yi et al. (US 20160026050 A1; hereinafter Lin) “DISPLAY PANEL AND CURVED DISPLAY”.	
Miyata) “LIQUID CRYSTAL DISPLAY DEVICE”.
Prior Art Yamazaki teaches a highly reliable semiconductor device 
including a thin film transistor with stable electric characteristics ([Abstract]), wherein (Fig. 1A+; [0044+]) thin film transistor; a gate electrode layer is provided over a substrate. A gate insulating layer is provided over the gate electrode layer. An oxide semiconductor layer is provided over the gate insulating layer. A source electrode layer and a drain electrode layer are provided over the oxide semiconductor layer. In addition, an oxide insulating film which covers the gate insulating layer, the oxide semiconductor layer, the source electrode layer and the drain electrode layer and which is in contact with part of the oxide semiconductor layer, where oxide insulating film is provided with a first contact hole which reaches the source electrode layer, a second contact hole which reaches the gate electrode layer, and a third contact hole and a fourth contact hole which reach both end portions of a connection electrode layer, where a first gate wiring and a second gate wiring are formed to sandwich a source wiring. The first gate wiring and the second gate wiring are electrically connected to each other through the connection electrode layer which is formed so as to overlap the source wiring, the source wiring is electrically connected to the source electrode layer through the first contact hole. The first gate wiring is electrically connected to the gate electrode layer through the second contact hole. The first gate wiring and the second gate wiring are electrically connected to the connection electrode layer through the third contact hole and the fourth contact hole. But, Prior Art Yamazaki does not expressly teach wherein one of a source and a drain of the transistor is electrically connected to the second 
Prior Art Lin teaches a display panel includes a first substrate, first gate lines, first data lines, second data lines, third data lines, fourth data lines, first sub-pixels, second sub-pixels and first shielding electrodes. The first substrate has a plurality of first sub-pixel regions and second sub-pixel regions. The first gate lines extend along a first Lin does not expressly teach wherein one of a source and a drain of the transistor is electrically connected to the second wiring through the first conductive layer, the second conductive layer, and the third conductive layer, wherein the second conductive layer comprises a region overlapping with the third wiring, wherein the first conductive layer, the third conductive layer, and the pixel electrode comprise the same material, wherein the first wiring and the second conductive layer comprise the same material, wherein the first wiring is supplied with a selection signal, and wherein the second wiring and the third wiring are supplied with different signals (claim 1); or wherein one of a source and a drain of the transistor is electrically connected to the second wiring through the first conductive layer, the second conductive layer, and the third conductive layer, wherein the second conductive layer comprises a region overlapping with the third wiring, wherein the first conductive layer, the third conductive layer, and the pixel electrode comprise the same material, wherein the first wiring and the second conductive layer comprise the same material, wherein the first conductive layer is in contact with the one of the source and the drain of the transistor through a first opening portion in the second insulating layer and in contact with the second conductive layer through a second opening portion in the first insulating layer and the second insulating layer, and wherein the third conductive layer is in contact with the second conductive layer through a third opening portion in 
Prior Art Miyata teaches a active matrix substrate of a liquid crystal display device includes: drive electrodes a pair of which are arranged in each pixel; pixel electrodes each of which is provided in each pixel; first switching elements each of which is connected to one of the pair of drive electrode; second switching elements each of which is connected to the other drive electrode; third switching elements connected to the pixel electrodes; first source lines connected to the group of the first switching elements; second source lines connected to the group of the second switching elements; third source lines connected to the group of the third switching elements; and a plurality of gate lines ([Abstract]), wherein (Fig. 1+; [0037+]) a gate line is connected with three TFTs. The sources of the two TFTs among these three are connected to the first source line, and the second source line, respectively. The drain of the TFT, is connected to the drive electrode, and the drain of the other one,, is connected to the drive electrode. The source of the TFT, i.e., the remaining one among the three, is connected to the third source line. This drain of the TFT is connected to the pixel electrode. The drive electrode and the drive electrode are arranged so as to be opposed to each other, where the drive electrode includes a first electrode portion, and a plurality of second electrode portions. The first electrode portion extends in parallel with the first source line 30A, and overlaps the first source line as viewed in a plan view. Each of the second electrode portions is connected to the first electrode portion. The plurality of second electrode portions are arranged at a predetermined pitch in a direction in which the first electrode portion 321A extends. But, Prior Art Miyata does 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

/OMAR F MOJADDEDI/           Primary Examiner, Art Unit 2898